DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-19 and 21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, JP 2005125436 (Akachi) discloses a joint structure (Fig. 4) comprising:
A first member (2);
A second member (7, 8) having an engagement face (7, Fig. 5) configured to engage with the first member (2), wherein the second member (7, 8) comprises a stopper (11a) configured to restrict displacement in a direction away from the first member to be within a predetermined range (Paragraphs 0020 and 0021);
a component (9) that exerts a coupling force between the first member and the second member for maintaining an engaged state between the first member and the second member (Paragraph 0016);
a first shaft (2a) supported by the first member (2);
a second shaft (11), wherein the second shaft extends through the second member (7, 8), the second member is slidable in an axial direction of the second shaft (Paragraph 0022), and the engagement face of the second member is movable relative to the first member as the second member slides in the axial direction (Paragraph 0017); and
a coupling member (7b) configured to couple the first shaft to the second shaft (Fig. 4). Akachi does not explicitly define a coupler and the engagement face of the second member is movable in the axial direction relative to the first member as the second member slides in the axial direction.
U.S. Patent No. 4,894,901 (Soderberg) teaches a coupler (78) configured for maintaining an engaged state between the first member (74) and the second member (80, Fig. 7) in order to protect the moving components of the joint (Column 3, lines 20-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Akachi with the bellows of Soderberg in order to protect the moving components of the joint (Column 3, lines 20-22).
The combination of Akachi and Soderberg fail to teach the engagement face of the second member is movable in the axial direction relative to the first member as the second member slides in the axial direction. The prior art fair to fairly show or suggest modification to the combination of Akachi and Soderberg to move the engagement face of the second member in the axial direction relative to the first member as the second member slides in the axial direction.
Regarding claim 11, JP 2005125436 (Akachi) discloses a robot (Abstract) comprising:
	a first member (2);
	a second member (7, 8) having an engagement face (7, Fig. 5) configured to engage with the first member (2), wherein the second member comprises a stopper (11a) configured to restrict an amount of displacement of the second member away from the first member (Paragraphs 0020 and 0021);
a component (9) configured to apply a force between the first member and the second member for maintaining an engaged state between the first member and the second member (Paragraph 0016);
a first shaft (2a) supported by the first member (2);
 a second shaft (11) extending through the second member (7, 8), wherein the second member is slidable in an axial direction of the second shaft (Paragraph 0022), and the engagement face is movable relative to the first member as the second member slides in the axial direction (Paragraph 0017); and
a coupling member (7b) configured to couple the first shaft to the second shaft (Fig. 4). Akachi does not explicitly define a coupler and each of the first shaft, the second shaft and the coupling member have an axis in the axial direction during the first member and the second member are in an engaged state.
U.S. Patent No. 4,894,901 (Soderberg) teaches a coupler (78) configured for maintaining an engaged state between the first member (74) and the second member (80, Fig. 7) in order to protect the moving components of the joint (Column 3, lines 20-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Akachi with the bellows of Soderberg in order to protect the moving components of the joint (Column 3, lines 20-22).
The combination of Akachi and Soderberg fail to teach each of the first shaft, the second shaft and the coupling member have an axis in the axial direction during the first member and the second member are in an engaged state. The prior art fail to fairly show or suggest modification to the combination of Akachi and Soderberg to have an axis in the axial direction for each of the first shaft, second shaft and the coupling member during which the first member and the second member are in an engaged state.
Regarding claim 21, JP 2005125436 (Akachi) discloses a robot (Abstract) comprising:
A first member (2);
a second member (7, 8) having an engagement face (7, Fig. 5) configured to engage with the first member (2);
a component (9) configured to apply a force between the first member and the second member for securing the second member to the first member (Paragraph 0016);
a shaft (11) extending partially through the second member (7, 8), wherein the shaft is coupled to the first member (Fig. 4), the second member is movable along an axial direction of the shaft (Paragraph 0022). Akachi does not expressly disclose a coupler, the engagement face is movable in the axial direction relative to the first member as the second member moves in the axial direction and a wire extending through the shaft and the second member into the first member.
U.S. Patent No. 4,894,901 (Soderberg) teaches a coupler (78) configured for maintaining an engaged state between the first member (74) and the second member (80, Fig. 7) in order to protect the moving components of the joint (Column 3, lines 20-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Akachi with the bellows of Soderberg in order to protect the moving components of the joint (Column 3, lines 20-22).
The combination of Akachi and Soderberg do not expressly teach the engagement face is movable in the axial direction relative to the first member as the second member moves in the axial direction and a wire extending through the shaft and the second member into the first member. US 2018/0235721 (Tamura) teaches a wire (7) extending through the shaft and the second member (21) into the first member (22, Fig. 2) in order to transmit a signal for operating an imaging unit (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot joint of Akachi and Soderberg with the through path and wire of Tamura in order to transmit a signal for operating an imaging unit (Paragraph 0006).
The combination of Akachi, Soderberg, and Tamura fail to teach the engagement face is movable in the axial direction relative to the first member as the second member moves in the axial direction. The prior art fail to fairly show or suggest modification to the combination of Akachi, Soderberg, and Tamura to move the engagement face of the second member in the axial direction relative to the first member as the second member slides in the axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678         

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678